DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 3/24/2020 and 1/6/2021 have been 
entered. Claims 1-17 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, and 14 are rejected under 35 U.S.C. 102 (b) as being anticipated by Killen et al. (Killen et al. – 2004/0189527; herein after referred to as “Killen”).
Regarding claim 1, Killen discloses a chip antenna comprising: 

a second substrate overlapping the first substrate (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135); 
a first patch, provided on a first surface of the first substrate (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135); 
a second patch, provided on the second substrate (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135); 
at least one feed via penetrating through the first substrate in a thickness direction, and configured to provide a feed signal to the first patch (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material); and 
a bonding pad provided on a second surface of the first substrate, wherein the first substrate comprises a dielectric substance and a magnetic substance (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material; par. 0073 – multi-layers structure, lamination for bonding multiple layers; par. 0020, 0021, 0032, 0040, 
Regarding claim 2, Killen discloses the chip antenna of claim 1, wherein the first patch is a feed patch, and the second patch is a radiation patch (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material; par. 0073 – multi-layers structure, lamination for bonding multiple layers; par. 0020, 0021, 0032, 0040, 0044, 0046, 0047, 0048, 0049, 0050, 0051, 0023, 0053 – magnetic particles can be used to adjust permeability in any substrate regions, dielectric substrates, magnetic particles within portions of dielectric substrates).  
Regarding claim 3, Killen discloses the chip antenna of claim 1, wherein the dielectric substance comprises ceramic (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material; par. 0073 – multi-layers structure, lamination for bonding multiple layers; par. 0020, 0021, 0032, 0040, 0044, 0046, 0047, 0048, 0049, 0050, 0051, 0023, 0053 – magnetic particles can be used to adjust permeability in any substrate regions, dielectric substrates, magnetic particles within portions of dielectric substrates; par. 0010, 0053, 0060, 0060, 0061 – ceramic substrates, dielectric constant material doped with calcium titanate which is CaTiO3).  
Regarding claim 4, Killen discloses the chip antenna of claim 3, wherein the ceramic comprises CaTiO3 (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material; par. 0073 – multi-layers structure, lamination for bonding multiple layers; par. 0020, 0021, 0032, 0040, 0044, 0046, 0047, 0048, 0049, 0050, 0051, 0023, 0053 – magnetic particles can be used to adjust permeability in any substrate regions, dielectric substrates, magnetic particles within portions of dielectric substrates; par. 0010, 0053, 0060, 0060, 0061 – ceramic substrates, dielectric constant material doped with calcium titanate which is CaTiO3).  
Regarding claim 5, Killen discloses the chip antenna of claim 3, wherein the magnetic substance comprises M-type hexaferrite (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material; par. 0073 – multi-layers structure, lamination for bonding multiple layers; par. 0020, 0021, 0032, 0040, 0044, 0046, 0047, 0048, 0049, 0050, 0051, 0023, 0053 – magnetic particles can be used to adjust permeability in any substrate regions, dielectric substrates, magnetic particles within portions of dielectric substrates; par. 0010, 0053, 0060, 0060, 0061 – ceramic substrates, dielectric constant material doped with calcium titanate which is CaTiO3).  
Regarding claim 6, Killen discloses the chip antenna of claim 5, wherein the M-type hexaferrite comprises BaM hexaferrite and SrM hexaferrite (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, 3).  
Regarding claim 7. The chip antenna of claim 1, wherein a content of the dielectric substance in the first substrate is less than 5% by weight (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material; par. 0073 – multi-layers structure, lamination for bonding multiple layers; par. 0020, 0021, 0032, 0040, 0044, 0046, 0047, 0048, 0049, 0050, 0051, 0023, 0053 – magnetic particles can be used to adjust permeability in any substrate regions, dielectric substrates, magnetic particles within portions of dielectric substrates; par. 0010, 0053, 0060, 0060, 0061, 0062 – ceramic substrates, dielectric constant material doped with calcium titanate which is CaTiO3).  
Regarding claim 9, Killen discloses the chip antenna of claim 1, wherein the second substrate comprises a dielectric substance and a magnetic substance (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material; par. 0073 – multi-layers structure, lamination for bonding multiple layers; par. 0020, 0021, 0032, 0040, 3).  
Regarding claim 10, Killen discloses the chip antenna of claim 9, wherein the second substrate comprises a same material as the first substrate (Killen; figure 1, par. 0034, 0035, 0040, 0044 – printed antenna 100, first substrate layer 150 for mounting a first feed patch 105, second  substrate layer 160 for mounting a second patch substrate 130, a radiator patch 135; par. 0033, 0054 - feed lines 105, vias, voids, holes, dielectric substrate material; par. 0073 – multi-layers structure, lamination for bonding multiple layers; par. 0020, 0021, 0032, 0040, 0044, 0046, 0047, 0048, 0049, 0050, 0051, 0023, 0053 – magnetic particles can be used to adjust permeability in any substrate regions, dielectric substrates, magnetic particles within portions of dielectric substrates; par. 0010, 0053, 0060, 0060, 0061, 0062 – ceramic substrates, dielectric constant material doped with calcium titanate which is CaTiO3).   
Regarding claim 14, Killen discloses the chip antenna of claim 1, further comprising: a spacer disposed between the first substrate and the second substrate.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Killen et al. (Killen et al. – 2004/0189527; herein after referred to as “Killen”) in view of Lee et al. (Lee et al. – 2010/0263919; herein after “Lee”).
Regarding claims 8 and 15-17, see the discussions of Killen regarding claim 1. The claims differ in calling for:
i. the chip antenna of claim 1, wherein a content of the magnetic substance in the first substrate is greater than 95% by weight (claim 8).  
ii. the chip antenna of claim 1, further comprising: a bonding layer disposed between the first substrate and the second substrate (claim 15).  
iii. the chip antenna of claim 15, wherein the bonding layer has a dielectric constant lower than a dielectric constant of the first substrate and the second substrate (claim 16).  
iv. a chip antenna comprising: a first substrate including a dielectric substance and a magnetic substance; a second substrate overlapping the first substrate; and a bonding layer disposed between the first substrate and the second substrate, wherein a dielectric constant of the bonding layer is lower than a dielectric constant of the first substrate and a dielectric constant of the second substrate (claim 17).
However, these claimed limitations are not new. 

Lee discloses the using an adhesive layer for bonding different layers in the multi-layer structure (Lee; par. 0022, 0040, 0107, 0113 – using an adhesive layer in place of a functional layer or an dielectric layer, polymer binder; the adhesive layer would have lower permittivity comparing the permittivity of layer 150, 160, 170 as shown in figure 4 of Killen and thus having lower dielectric constant according to dielectric constant formula k = E/E0, where k is dielectric constant, E is permittivity of substance and E0 is permittivity of a vacuum). 
In light of Lee’s teachings, it would have been obvious before the effective filing of the claimed invention to incorporate the dielectric polymer range up to 97% and the adhesive layer in the system as taught by Killen. The modification allows bigger range of dielectric constant adjustment and using a bonding layer to hold different substrates together which is well within the skill levels and expectations of an ordinary skilled in the art. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Killen et al. (Killen et al. – 2004/0189527; herein after referred to as “Killen”) in view of Nasimuddin et al. (Nasimuddin et al. - 2020/0168996; herein after “Nasimuddin”) and Boyanov et al. (Boyanov et al. – 2017/0207120; herein after “Boyanov”).
Regarding claims 11-13, see the discussions of Killen regarding claim 1. The claims differ in calling for:

ii. the chip antenna of claim 1, wherein the first substrate has a thickness of 150pm to 500pm (claim 12).  
iii. the chip antenna of claim 1, wherein the second substrate has a thickness of 50pm to 200pm (claim 13).  
	However these claimed limitations are not new. 
	Reference to Nasimuddin discloses using thicker feed substrate layer than antenna patch substrate (Nasimuddin; figure 1A – middle substrate 103 for supporting feed line is thicker than substrate 101 wherein the antenna patch is mounted). 
Reference to Boyanov is cited as an evidence showing the conventionality of forming very thin dielectric layers using blanked deposition techniques (Boyanov; figure 2B; par. 0028 – dielectric layer can be formed using blanket deposition techniques including: chemical vapor deposition (CVD), sputtering, spin-on, etc., dielectric layer having thickness in the range of 50nm to 2 pm). 
	In light of Nasimuddin’s teachings, it would have been obvious before the effective filing of the claimed invention to implement thicker feed line substrate than radiator substrate. The modification improves the ability to focus radiated power from the feed line to the antenna. 
Further, in light of Boyanov’s teachings, it would have been obvious before the effective filing of the claimed invention to implement deposition technique for making thin dielectric layers in the system as taught by Killen. The modification allows thin dielectric layers to be constructed which would reduce the overall size of the antenna. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887